DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/07/2022 has been entered.



Response to Amendment
Received 06/07/2022

	Claim(s) 1-4, 6-9, and 11-22 are pending.
Claim(s) 1, 18, and 20 have been amended.
Claim(s) 5 and 10 have been canceled.

	

Response to Arguments
Received 06/07/2022



Regarding independent claim(s) 1, 18, and 20:

Applicant’s arguments (Remarks, Page 9: ¶ 5 to Page 10: ¶ 3), filed 07/11/2022, with respect to the rejection(s) of claim(s) 1, 18, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the Li et al. (US PGPUB No. 20150110420 A1) and Lin et al. (US PGPUB No. 20190281293 A1) fail to teach the amended subject matter (as further expressed below). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.





Allowable Subject Matter

Claims 1-4, 6-9, and 11-22 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 18, and 20 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

to:
receive a plurality of input images, wherein each input image of the plurality of input images is taken from a different respective first location; 
receive user input specifying a view specification for rendering an output image, wherein the view specification comprises a second location; 
render the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations wherein, to render the output image, the computing system is configured to: 
divide the output image into a plurality of blocks of pixels; and
for each of the plurality of blocks of pixels of the output image:
determine a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the plurality of input images; and 
for each of the one or more input images:
perform a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image, wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.

Wherein:

Claim 1, claim 18, and claim 20 are similar however are not identical, although the subject matter of claim 20 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1 and claim 18.


Li et al. (US PGPUB No.  20150110420 A1) teaches to: receive a plurality of input images, wherein each input image of the plurality of input images is taken from a different respective first location; receive user input specifying a view specification for rendering an output image, wherein the view specification comprises a second location; render the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations wherein, to render the output image, the computing system is configured to: divide the output image into a plurality of blocks of pixels. However, Li et al. fails to disclose for each of the one or more input images: perform a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image, wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.
Herman et al. (US PGPUB No. 20190349571 A1) teaches receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; determining a projection surface, wherein the projection surface comprises: a horizontal portion comprising an elliptical disc surrounding the vehicle; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc; and an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder; rendering the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations, wherein rendering the output image based at least in part on the plurality of input images comprises mapping pixels of the plurality of input images onto the projection surface. However, Herman et al. fails to disclose perform a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image, wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.
Lin et al. (US PUGPUB No.  20190281293 A1) teaches for each of the plurality of blocks of pixels of the output image: determine a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the plurality of input images; and for each of the one or more input images: perform a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image. However, Lin et al. fails to disclose wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.
Manchi (US PGPUB No. 20210090220 A1) teaches a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping. However, Manchi fails to disclose wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.
Takahashi et al. (US PGPUB No. 20110122298 A1) teaches a size of each of the plurality of blocks of pixels is selected to correct a degree of image distortion introduced by said projective mapping. However, Takahashi et al. fails to disclose wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency. 
Fenney (US PGPUB No.  20190057536 A1) teaches image distortion correction through pixel tile size, and mapping distortion between image space and the projection space. However, Fenney fails to disclose wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.
Keskikangas et al. (US PGPUB No. 20190340771 A1) teaches a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping, and wherein smaller block sizes of pixels reduce the degree of image distortion. However, Keskikangas et al. fails to disclose to: determine a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the plurality of input images; and for each of the one or more input images: perform a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image, wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.
Xu et al. (WO PUB No. 2018102990 A1) teaches intersecting edges, blocks of imagery, and image projection mapping. However, Xu et al. fails to disclose perform a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image, wherein a size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image, and wherein smaller block sizes of pixels reduce the degree of image distortion while utilizing a larger number of parallel computational resources to render the output image within a first latency.
As a result of the limitations of independent claims 1, 18, and 20 are considered as being distinguished from the closest known prior art alone or reasonable combination.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616